Citation Nr: 1027185	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for lung disability secondary to 
nicotine dependence.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disability.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from June 1962 to May 1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal of an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The Board notes that the RO issued a rating decision in June 2008 
which purported to reopen the claim of service connection on a 
secondary basis for diabetes mellitus, and which proceeded to 
deny the claim on the merits.  The RO issued the Veteran notice 
of the decision, as well as a form explaining his appellate 
rights.  

The Board points out that this issue was implicitly part of the 
unappealed August 2004 rating decision which denied service 
connection for diabetes.  See Ashford v. Brown, 10 Vet. App. 120 
(1997) (a claim based on a new theory of entitlement is not a new 
claim, but constitutes an application to reopen the previously 
denied claim); Robinson v. Mansfield, 21 Vet. App. 545 (2008) 
(separate theories in support of a claim for a particular 
disability are to be adjudicated under one claim).  Accordingly, 
the matter of secondary service connection for diabetes mellitus 
is included in the application to reopen that is already before 
the Board on appeal.  

The Board also points out that to the extent the RO reopened the 
claim, the Board must still consider the question of whether new 
and material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The Board has accordingly continued to list the matter as 
one requiring new and material evidence with which to reopen.

The matter of whether new and material evidence has been 
presented to reopen a claim of service connection for lung 
disability secondary to nicotine dependence is addressed in the 
current action.  The remaining issues listed on the title page 
are addressed in the REMAND portion of the decision below.  


FINDING OF FACT

On July 24, 2009, at his Board hearing and prior to the 
promulgation of a decision in the appeal, the Veteran informed 
the Board that a withdrawal of his appeal with respect to the 
matter of whether new and material evidence has been presented to 
reopen a claim of service connection for lung disability 
secondary to nicotine dependence is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran to 
reopen the claim of service connection for lung disability 
secondary to nicotine dependence have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. 
§ 20.204.

In the present case, the Veteran, on the record at his July 24, 
2009 hearing before the Board (the transcript of which is of 
record) has withdrawn his appeal of the matter of whether new and 
material evidence has been presented to reopen a claim of service 
connection for lung disability secondary to nicotine dependence 
and, hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to that issue.  
Accordingly, the Board does not have jurisdiction to review the 
appeal as to whether new and material evidence has been presented 
to reopen a claim of service connection for lung disability 
secondary to nicotine dependence and it is dismissed. 


ORDER

The appeal as to whether new and material evidence has been 
presented to reopen a claim of service connection for lung 
disability secondary to nicotine dependence is dismissed. 


REMAND

With respect to the claims to reopen the matters of service 
connection for diabetes mellitus and cardiovascular disability, 
review of the record discloses that further procedural and 
evidentiary development is required.

The Board first points out that since the last Supplemental 
Statement of the Case was issued in November 2007, additional 
pertinent evidence has been received into the files.  This 
evidence includes, for example, the transcript of the Veteran's 
February 2008 testimony before a Decision Review Officer, VA 
treatment reports for April 2008, and a January 2009 
correspondence from the U.S. Army & Joint Services Records 
Research Center.  The referenced evidence was added to the claims 
files before jurisdiction of the case was transferred to the 
Board, and the Veteran consequently is entitled to a Supplemental 
Statement of the Case addressing the evidence.  38 C.F.R. 
§ 19.31.

On file is a December 2004 VA treatment note which documents the 
Veteran's report that he recently began receiving disability 
benefits from the Social Security Administration (SSA).  The 
Veteran did not identify the basis for the award of benefits, and 
given that any records for the Veteran in the possession of the 
SSA therefore are potentially relevant to the remaining claims on 
appeal, the Board finds that remand of the case to obtain such 
records is necessary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (extending the duty to obtain SSA records to claims to 
reopen).

The Board also notes that at his July 2009 BVA hearing, the 
Veteran reported receiving treatment for gastrointestinal 
problems in the 1970s at the Beckley, West Virginia VA Medical 
Center (VAMC).  The Veteran currently contends that his service-
connected gastrointestinal disability in some manner weakened his 
organs (and his pancreas in particular), which in turn made him 
more susceptible to developing diabetes.  At his hearing the 
Veteran explained that he had already requested the referenced 
records from the Beckley facility, but that additional time was 
needed to receive the records as they were archived.  Although 
the Board afforded the Veteran a period of 60 days in which to 
obtain the referenced records, no additional evidence had been 
received since the hearing.

Given the Veteran's theory concerning the effect of his service-
connected gastrointestinal disorder on the development of 
diabetes, the Board finds that an attempt should be made to 
obtain any records for the Veteran in the possession of the 
Beckley VAMC.  See generally, Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board lastly notes that the Veteran has been receiving 
ongoing treatment at the Huntington, West Virginia VAMC and at 
the Charleston, West Virginia Community Based Outpatient Clinic 
(CBOC).  The last entry from a VA medical facility of record is 
dated in April 2008.  On remand, the RO should obtain any VA 
treatment records for the Veteran from either facility generated 
since April 2008.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private who may possess additional 
records pertinent to the claims remaining 
on appeal.  With any necessary 
authorization from the Veteran, the RO/AMC 
should attempt to obtain and associate with 
the claims files any medical records 
identified by the Veteran which have not 
been secured previously.  

In any event the RO/AMC should obtain 
medical records for the Veteran from the 
Beckley, West Virginia VAMC for the period 
since January 1970, to specifically include 
any records which have been archived; from 
the Huntington, West Virginia VAMC for the 
period from October 2007 to the present; 
and from the Charleston, West Virginia CBOC 
for April 2008 to the present.

2.  If the RO/AMC is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it should inform the Veteran 
and his representative of this and ask them 
to provide a copy of the outstanding 
medical records. 

3.  The RO/AMC should obtain and associate 
with the claims files a copy of the SSA 
decision awarding the Veteran disability 
benefits, as well as a copy of the record 
upon which the Veteran's award of SSA 
disability benefits was based, and a copy 
of the records associated with any 
subsequent disability determinations by the 
SSA. 

4.  When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
should include consideration of all 
pertinent evidence added to the record 
since the November 2007 Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


